           Case 4:21-cv-00067-BMM Document 8 Filed 09/09/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


  DANIEL JOSEPH HENDERSON,
                                                   CV 21-67-GF-BMM-JTJ
                        Plaintiff,

          vs.
                                                            ORDER
  MR. MCTIGHE, MS. POWELL,
  MR. MADRID, MS. ALSTEAD,
  MR. MONTGOMERY,
  MR. DELELLA, MR. TROMBLEY,
  MR. BIRKEBILE, MR. NELSON,
  MR. VINES, MR. JOHNSON,
  MR. MORHARDT, and
  MR. WIRSCHING,

                        Respondents.

         United States Magistrate Judge John T. Johnston entered his Findings and

Recommendations in this case on August 18, 2021 (Doc. 7). Judge Johnston

recommended that Plaintiff’s complaint (Doc. 2) should be DISMISSED; that the

Clerk of Court should be directed to close this matter; and have the docket reflect

that the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of

Appellate Procedure that any appeal of this decision would not be taken in good

faith.

         No party has filed an objection to the Findings and Recommendations. The

Court has reviewed Judge Johnston’s Findings and Recommendations for clear


                                         -1-
        Case 4:21-cv-00067-BMM Document 8 Filed 09/09/21 Page 2 of 2



error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.


      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 7) are ADOPTED IN FULL.

      1. Henderson’s Complaint (Doc. 2) is DISMISSED;

      2. The Clerk of Court is directed to close this matter and enter judgment

         pursuant to Rule 58 of the Federal Rules of Civil Procedure; and

      3. The Clerk of Court is directed to have the docket reflect that the Court

         certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

         Procedure that any appeal of this decision would not be taken in good

         faith.

      DATED this 9th day of September, 2021.




                                        -2-
